DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 01/29/2021.  Claim(s) 1-2 and 4-19 are presently pending.  Claim(s) 1-2 and 4-15 is/are amended.  Claim(s) 3 is/have been cancelled.  Claim(s) 16-19 is/are new.

Response to Amendment
The rejections of claim(s) 1, 4-5, 8, 10, 12, and 15 under 35 U.S.C. 112(b) is/are withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claim(s) 1, 4-8, 11, 12, 14 and 15 under 35 U.S.C. 102(a)(2) as being anticipated by Mongillo et al. (US 2018/0340426), the applicant(s) argues that this reference does not disclose the limitation that the outer surface of the top plate extends across only one plane, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 4-8, 11-12, and 14-16 under 35 U.S.C. 103 over Mongillo et al.  This new rejection is made because, while Mongillo et al. does not explicitly disclose the limitation described above, it would be obvious to one of ordinary skill in the art to tailor the dimensions of the tip portion of Mongillo et al. such that it exhibits the limitation, as a matter of simple design choice.  
Regarding the rejection of claim(s) 1-4 and 9 under 35 U.S.C. 103 as being unpatentable over Liang ‘815 (US 2007/0258815) in view of Grohens et al. (US 2014/0322028), claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over Mongillo et al. in view of Liang ‘160 (US 2002/0197160), and claim 13 under 35 U.S.C. 103 as being unpatentable over Mongillo et al. in view of Correia et al. (US Pat. No. 6,164,914), the applicant(s) argues that these references, separately or combined, do not teach the limitation that the outer surface of the top plate extends across only one plane, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 9-10 under 35 U.S.C. 103 over Mongillo et al. in view of Liang ‘160, regarding claim 13 under 35 U.S.C. 103 as being unpatentable over Mongillo et al. in view of Correia et al., and regarding claims 1-2, 4, 15, and 17-19 under 35 U.S.C. 103 over Lee (US Pat. No. 6,059,530) in view of Mongillo et al.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 4-19 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in claim 1, the limitations “the outer surface of the top plate extends across only one plane” is not supported in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mongillo et al. (US 2018/0340426).
Regarding claim 1, Mongillo et al. discloses (Fig. 1-5) a turbine blade (72), comprising: a blade body (78) including a pressure-surface-side blade wall (84) and a suction-surface-side blade wall (86) extending in a radial direction of a turbine rotor (see Fig. 1) and are connected to each other at a leading edge (80) and a trailing edge (82), and a top plate having an outer surface (90 and the bottom surface of 92 see annotated figure below) facing an inner circumferential surface of a casing (see Fig. 1 and Para. [0045]) and provided at a tip portion (88), among end portions of the pressure-surface-side blade wall and the suction-surface-side blade wall, which is disposed at an outside of the turbine rotor in the radial 
    PNG
    media_image1.png
    462
    453
    media_image1.png
    Greyscale
the suction-surface-side blade wall side of the top plate). 
Mongillo et al. does not explicitly disclose that the outer surface of the top plate extends across only one plane, however Mongillo et al. teaches that the dimensions of the tip portion features, such as the tip-thinning portion, squealer tip, cooling holes, and pressure side tip shelf may be varied ([0054] and [0061-0063]).  Further, while Fig. 3 in Mongillo et al. depicts an embodiment in which the tip shelf 90 and squealer pocket 92 bottom surface (both components of the outer surface of the top plate) are at different radial levels, Mongillo et al. is mute in regards to any restrictions or criticality to the relationship between squealer pocket depth (ZZ) and tip shelf depth (H).  Since the specification of the present application also appears to be mute in regards to any criticality for the outer surface of the top plate extending across only one plane, it can be understood as a matter of routine design choice for a 
Regarding claim 4, Mongillo et al. further discloses that the cooling hole is one of a plurality of cooling holes (104) arranged sequentially in a direction from the leading edge side of the blade body to the trailing edge side of the blade body (see Fig. 5).
Regarding claim 5, Mongillo et al. further discloses that one of the plurality of cooling holes (104) is inclined with respect to a pressure surface that is an outer surface on the pressure-surface-side blade wall (see Fig. 3), the one of the plurality of the cooling holes facing 15the leading edge side of the blade body or the trailing edge side of the blade body (see Para. [0057]).
Regarding claim 6, Mongillo et al. further discloses that the top plate has an inclined surface (110) which is disposed on an outside of the outer surface of the top plate to surround the outer surface of the top plate and inclined with respect to the outer surface of the top plate (see Fig. 3 and Para. [0061], line 5-7). 
Regarding claim 7, Mongillo et al. further discloses that a width of the inclined surface within a range of at least 0.25 times to at most 3.00 times the diameter of the discharge port of the cooling hole (see Para. [0061]). In Para. [0061] of Mongillo, it is clear from line 9-16 that the radius of the inclined surface (here radius being equivalent to width) may range between 0 to 0.6 times the width of the pressure side shelf (the outer surface on the pressure side of the tip-thinning portion).  It is further clear from Para. [0061], ln 16-17 that the width of the pressure side shelf ranges from 1 to 5 times the diameter of the cooling hole discharge port.  With understanding of these relative sizes, it is easily 
Regarding claim 8, Mongillo et al. further discloses that the top plate has an inclined surface (110) which is disposed on an outside of the outer surface of the top plate to surround the outer surface of the top plate and inclined with respect to the outer surface of the top plate (see Fig. 3 and Para. [0061], line 5-7).
Regarding claim 11, Mongillo et al. further discloses that a width of the outer surface of the top plate located closer to the pressure-surface-side blade wall side of the top plate than the tip-thinning portion (pressure side shelf 90) is within a range of at least one times to at most three times the diameter of the discharge port of the cooling hole (see Para. [0061], ln 16-17).
Regarding claim 12, Mongillo et al. further discloses that a width of the outer surface of the top plate located closer to the pressure-surface-side blade wall side than the tip-thinning portion (pressure side shelf 90) is one times or more and three times or less the diameter of the discharge port of the cooling hole (see Para. [0061], ln 16-17).
Regarding claim 14, Mongillo et al. further discloses that the tip-thinning portion and the blade body are integrally formed by machining a metallic substrate (see Fig. 3 and Para. [0046]) and covering only an outer surface of the metallic substrate constituting the blade body with a thermal barrier coating layer (Para. [0046], ln 15-19).  It is apparent from the continuous integral depiction of the tip portion in Fig. 3 and from Para. [0046 and [0069]) that the tip-thinning portion is formed by removing the base metal alloy of the blade tip in specific regions (90 and 92).  Mongillo et al. also teaches the removal of tip portion material via machining (Para. [0071]).
Regarding claim 15, Mongillo et al. further discloses (Fig. 1-5) a gas turbine (20), comprising: a turbine (28) including a turbine rotor (see Fig. 1) and a plurality of turbine blades (76) according to Claim 1 (see above modification) the plurality of turbine blades being disposed on the turbine rotor in a 
Regarding claim 16, Mongillo et al. further discloses that the position of the inner surface of the top plate faces the tip-thinning portion (see Fig. 3; here, the introduction port is formed at a position of the inner surface directly radially below and facing the tip-thinning portion).
 Claim(s) 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Mongillo et al. in view of Liang ‘160 (US Pub. No. 2002/0197160 A1).
Regarding claims 9 and 10, Mongillo et al. discloses the turbine blade according to Claim 1, wherein the plurality of cooling holes (104) include a cooling hole with a center axis (107) that is inclined with respect to a pressure surface (84) that is an outer surface on the pressure-surface-side blade wall side (see Fig. 3).  Mongillo et al. fails to teach that an angle between the outer surface of the top plate located closer to the suction-surface-side blade wall side of the top plate than the tip-thinning portion and an axis of the cooling hole is 25 degrees or more and 65 degrees or less, and that the cooling hole faces the leading edge side of the blade body or the trailing edge side of the blade body.
Liang ‘160 teaches (Fig. 2a and 2c) a gas turbine blade comprising a cooling hole (16) for directing coolant fluid to a tip-thinning portion (7) and along a blade tip outer surface (12) (see Fig. 2c and Para. [0043]).  The cooling hole channel is angled at an angle range of from 15 to 65 degrees with .
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mongillo et al. in view of Correia et al. (US Pat. No. 6,164,914).
Regarding claim 13, Mongillo et al. discloses the turbine blade according to Claim 1.  Mongillo et al. fails to teach that the blade body further comprises a flow passage-forming member provided in the blade body and configured to form a flow passage for the cooling medium in the blade body, so as to guide the cooling medium to a boundary portion between the top plate and the suction-surface-side blade wall and guide the cooling medium to the cooling hole.
Correia et al. teaches (Fig. 3) a turbine blade with cooling holes (50) at the pressure side of the blade tip outer surface shelf (52) which are fed with coolant from an internal cavity (18).  A flow passage-forming member (44) provided in the blade body and configured to form a flow passage (48) in which a cooling medium flows in the blade body, wherein the flow passage-forming member configured to form the flow passage guiding the cooling medium to a boundary portion between the top plate (42) of the blade and the suction-surface-side blade wall (26) and then guides the cooling medium to the cooling hole (see Fig. 3 and Col. 3, ln 37 – Col. 4, ln 2).  This is apparent from Fig. 3, since the passage holes (48) direct flow to the corner of the suction side wall and the top plate, and the only outlet holes 
Because both Mongillo et al. and Correia et al. describe blade tip cooling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mongillo et al. with the flow passage-forming member of Correia et al., such that coolant in the internal cavity of the blade body is directed to the suction side corner with the top plate and then to the cooling holes exiting on the pressure side, as claimed, in order to provide impingement cooling to the internal wall surfaces of the blade, as described in Correia et al. (Col. 2, ln 52-59).
Claim(s) 1-2, 4, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pat. No. 6,059,530) in view of Mongillo et al.
Regarding claim 1, Lee discloses (Fig. 1-5) a turbine blade (18), comprising: a blade body (24) including a pressure-surface-side blade wall (28) and a suction-surface-side blade wall (30) extending in a radial direction of the turbine blade and being connected to each other at a leading edge (32) of the blade body and a trailing edge (34) of the blade body (see Fig. 1 and 3 and Col. 2, ln 57 – Col. 3, ln 7), and a top plate (48) having an outer surface (60 and bottom surface of tip channel 54) configured to face an inner circumferential surface of a casing (see Fig. 1 and 5), the top plate being provided at a tip portion, among end portions of the pressure- surface-side blade wall and the suction-surface-side blade wall (see Fig. 5 and Col. 3, ln 62-65); and a tip-thinning portion (rib 50) protruding outward in the radial direction of the turbine blade from the outer surface of the top plate (see Fig. 5), the tip-thinning portion extending from a leading edge side of the blade body to a trailing edge side of the blade body (see Fig. 3 and Col. 3, ln 66-67), and the tip-thinning portion being closer to a pressure- surface-side blade wall side of the top plate than a suction-surface-side blade wall side of the top plate (see Fig. 3 and 5), wherein: the blade body includes: a cooling hole (62) defined to pass through the top plate (see Fig. 5 and Col. 6, ln 24-37), an introduction port (see annotated figure below) defined at a position of an inner surface of 
    PNG
    media_image2.png
    701
    820
    media_image2.png
    Greyscale
the tip channel may route this flow to the surface-side blade wall side of the top plate); and the outer 
Lee fails to teach that a protrusion amount of the tip-thinning portion, based on the outer surface of the top plate is within a range of at least 0.25 times to at most 2.00 times a diameter of the discharge port of the cooling hole.
Mongillo et al. exhibits (Fig. 1-5) a turbine blade (72) with a tip portion outer surface (90 and the bottom surface of 92, see annotated figure above), comprising a tip thinning portion (102) and cooling holes (104) that emit cooling air radially over the tip thinning portion to cool the outer surface of the blade tip (see Para. [0051], ln 1-11).  Mongillo et al. teaches that the cooling hole discharge port includes diffusers (108) for guiding cooling flow towards the tip-thinning portion and thereby enhancing the cooling attributes of the cooling holes on the tip-thinning portion ([0051], ln 1-12).  Mongillo et al. further teaches that the discharge port diameter (Dh) and tip-thinning portion dimensions may be chosen such that the protrusion amount (height H) of the tip-thinning portion, based on the outer surface of the top plate, is within a range of 1 to 5 times the diameter of the discharge port of the cooling hole ([0054] and [0061]).  This range overlaps the claimed range.
Because both Lee and Mongillo et al. describe turbine blades with tip cooling holes and tip-thinning portions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee by replacing the circular discharge ports of Lee with diffusers, and to size the diffusers such that the tip thinning portion protrusion amount is within a range of at least 0.25 times to at most 2.00 times a diameter of the discharge port of the cooling hole, as taught by Mongillo et al., in order to enhance the cooling attributes of the cooling holes on the tip thinning portion, as described in Mongillo et al. ([0051], ln 1-12).
Regarding claim 2, Lee further discloses that the tip-thinning portion (rib 50) is provided only adjacent to the pressure-surface-side blade side of the top plate (see Fig. 3 and Col. 5, ln 50-57; here rib 50 extends from the leading edge to the trailing edge of the blade along the pressure side of the blade).
Regarding claim 4, Lee further discloses that the cooling hole is one of a plurality cooling holes arranged sequentially in a direction from the leading edge side of the blade body to the trailing edge side of the blade body (see Fig. 3; here, four cooling holes are arranged sequentially in a direction extending from the leading edge region to the trailing edge of the blade).
Regarding claim 15, Lee further discloses a gas turbine, comprising: a turbine (10) including a turbine rotor and a plurality of turbine blades (18) according to Claim 1 (see above modification), the plurality of turbine blades being disposed on the turbine rotor in a circumferential direction and an axial direction (see Fig. 1 and Col. 2, ln 45-56); a compressor configured to suction combustion air and to generate compressed air (Col. 1, ln 6-15); a combustor configured to inject fuel into the compressed air to burn the fuel and to generate combustion gas for driving the turbine (Col. 2, ln 45-56); and a casing including a ring segment (20) facing the tip-thinning portion with a gap (G) interposed therebetween, and being configured to accommodate the turbine rotor and the plurality of turbine blades (see Fig. 1 and Col. 2, ln 45-56).
Regarding claim 17, Lee further discloses that the position of the inner surface of the top plate is closer to the suction-surface-side blade wall side of the top plate than a position of the inner surface of the top plate facing the tip-thinning portion (see annotated figure above; here the position of the introduction port is closer to the pressure side of the blade than a position directly radially below the tip-thinning portion, thus it faces the outer surface rather than the tip-thinning portion).
Regarding claim 18
Regarding claim 19, Lee further discloses that a.	the outer surface of the top plate is parallel to the inner surface of the top plate (see Fig. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Primary Examiner, Art Unit 3745